  Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 Sabrina Veney, individually and on behalf of
 all others similarly situated,                        C.A. No:
                                    Plaintiff,
                                                       CLASS ACTION COMPLAINT

                                                       DEMAND FOR JURY TRIAL




        -v.-
 Atlantic Recovery Solutions, LLC and
 Buyers Holdings, LLC and John Does 1-25


                        Defendant(s).

                                          COMPLAINT

       Plaintiff Sabrina Veney (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through her attorneys, Garibian Law Offices, P.C., against Defendants Atlantic Recovery

Solutions, LLC and Buyers Holdings, LLC, (hereinafter referred to as “Defendant Atlantic” and

“Defendant Buyers” respectively), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to



                                                 1
Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 2 of 11 PageID #: 2




material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

concluded that "existing laws…[we]re inadequate to protect consumers," and that "the

effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the FDCPA was not only to eliminate

abusive debt collection practices, but also to "insure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. §

1692(e). After determining that the existing consumer protection laws were inadequate. Id. §

1692(b), Congress gave consumers a private cause of action against debt collectors who fail to

comply with the Act. Id. § 1692k.

                             JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred.

                              NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Delaware consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA").

   6.      Plaintiff is seeking damages and declaratory relief.




                                              2
Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 3 of 11 PageID #: 3




                                        PARTIES

   7.      Plaintiff is a resident of the State of Delaware, County of New Castle,.

   8.      Defendant Atlantic is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA, with an address for service at Resident Agents Inc., 8

The Green, Ste R. Dover, DE 19901.

   9.      Defendant Buyers is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA, with an address for service at Corporation Service

Company, 1201 Hays St, Tallahassee, FL 32301-2699.

   10.     Defendant Buyers is engaged in the business of acquiring, or claiming to acquire,

delinquent debts and collecting them, both directly and through collection agencies. It is a

“debt collector” as defined by the FDCPA, 15 U.S.C. §1692a(6).

   11.     All acts of Defendant Atlantic with respect to the collection of this account were

conducted as authorized agent for Defendant Buyers.

   12.     Defendants are both companies that use the mail, telephone, and facsimile and

regularly engage in business, the principal purpose of which is to attempt to collect debts

alleged to be due itself or another.

   13.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.




                                             3
Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 4 of 11 PageID #: 4




                                   CLASS ALLEGATIONS

   14.        Plaintiffs bring this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   15. The Class consists of:

         a.     all individuals with addresses in the State of Delaware;

         b.     to whom Defendant Atlantic sent an initial collection letter;

         c.     attempting to collect a consumer debt;

         d.     charging a “convenience fee” to all credit card and ACH payments;

         e.     which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (21) days after the filing of this action.

   16.        The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf Defendants attempt to collect

debts and/or has purchased debts.

   17.        Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   18.        There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendants’ written communications to consumers, in the forms attached

as Exhibits A, violate 15 U.S.C. §§ 1692e. 1692f and 1692g.

   19.        The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of




                                                4
Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 5 of 11 PageID #: 5




the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this

action.

   20.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:

           f. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           g. Common Questions Predominate: Common questions of law and fact exist

               as to all members of the Plaintiff Class and those questions predominance over

               any questions or issues involving only individual class members. The principal

               issue is whether the Defendants’ written communications to consumers, in the

               forms attached as Exhibit A violate 15 U.S.C. § 1692e, 1692f and §1692g.

           h. Typicality: The Plaintiff’s claims are typical of the claims of the members of

               the Plaintiff Class. The Plaintiff and all members of the Plaintiff Class have

               claims arising out of the Defendants’ common uniform course of conduct

               complained of herein.

           i. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

               members of the Plaintiff Class. The Plaintiff is committed to vigorously

               litigating this matter. Plaintiff has also retained counsel experienced in handling




                                              5
Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 6 of 11 PageID #: 6




               consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff

               nor her counsel have any interests which might cause them not to vigorously

               pursue the instant class action lawsuit.

           j. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a

               single forum efficiently and without unnecessary duplication of effort and

               expense that individual actions would engender.

   21.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member and in that a class action

is superior to other available methods for the fair and efficient adjudication of the controversy.

   22.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                              FACTUAL ALLEGATIONS

   23.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   24.     Some time prior to April 26, 2021, an obligation was allegedly incurred by Plaintiff

to Celtic Bank (“Celtic Bank obligation”).




                                              6
Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 7 of 11 PageID #: 7




   25.     The Celtic Bank obligation arose out of transactions in which the funds obtained

from the creditor were used primarily for personal, family or household purposes.

   26.     The alleged Celtic Bank obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

   27.     Celtic Bank is a "creditor" as defined by 15 U.S.C. § 1692a(4).

   28.     Defendant Buyers purportedly purchased the alleged Celtic Bank obligation and

contracted with the Defendant Atlantic to collect the alleged debt.

   29.     Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                       Violation – April 26, 2021 Collection Letter

   30.     On or about April 26, 2021, Defendant Atlantic on behalf of Defendant Buyers sent

the Plaintiff a notice (the “Letter”) regarding the alleged debt owed. A true and correct copy

of the Letter is attached hereto as Exhibit A.

   31.     The Letter states:

           “Please contact our office at 1-866-783-0237 to make arrangements to get this

           matter taken care of. Effective August 1, 2020, there will be a convenience fee

           added to all credit card and ACH payments, not to exceed $5.00. This fee does not

           apply to residents of CA, CO, CT, FL, KS, ME, MA, NY, OK, and TX.”

   32.     The fee applies to residents of Delaware, where Plaintiff resides. Therefore, she is

subject to the “convenience fee” referred to in the Letter.

   33.     Plaintiff did not agree to such a collection fee with the original creditor nor is such

a convenience fee a right permitted by law.




                                                 7
  Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 8 of 11 PageID #: 8




       34.    Defendant Atlantic is not permitted to collect any amount other than that provided

   for by contract or law.

       35.    The addition of this collection fee by Defendant Atlantic, which was not authorized

   by the agreement creating the debt or permitted by law, was an attempt to collect an amount

   not owed by Plaintiff.

       36.    In addition, the Letter states, “Please contact our office at 1-866-783-0237 to make

   arrangements to get this matter taken care of.”

       37.    The Letter does not provide a payment slip or an address where to mail payments.

       38.    In effect, the only option for Plaintiff to pay is to call and “make arrangements,”

   effectively forcing the Plaintiff to speak with the Defendant Atlantic and thereby pay through

   the phone, obligating Plaintiff to pay the unlawful collection fee.

       39.    These violations by Defendants were knowing, willful, negligent and/or intentional,

   and Defendants did not maintain procedures reasonably adapted to avoid any such violations.

       40.    Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

   Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

   Plaintiff with the legally protected right not to be misled or treated unfairly with respect to any

   action regarding the collection of any consumer debt.

       41.    Defendants’ deceptive, misleading and unfair representations with respect to its

   collection efforts were material misrepresentations that affected and frustrated Plaintiff's

   ability to intelligently respond to Defendant Atlantic’s collection efforts because Plaintiff could

   not adequately respond to Defendant Atlantic’s demand for payment of this debt.

     42.      Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection.




                                                 8
  Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 9 of 11 PageID #: 9




     43.       Plaintiff was confused and misled to her detriment by the statements in the Letter,

and relied on the contents of the Letter to her detriment.

     44.       Plaintiff would have pursued a different course of action were it not for Defendants’

statutory violations.

     45.       As a result of Defendants’ deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                                             COUNT I

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

       46.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       47.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       48.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

   or misleading representation or means in connection with the collection of any debt.

       49.     Defendants violated § 1692e:

               a. As the Letter it is open to more than one reasonable interpretation, at least one

                   of which is inaccurate.

               b. As the letter falsely represents the true amount of the debt in violation of

                   §1692e(2); and

               c. By making a false and misleading representation in violation of §1692e(10).

       50.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

   actual damages, statutory damages, costs and attorneys’ fees.



                                                 9
 Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 10 of 11 PageID #: 10




                                             COUNT II

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692f et seq.

       51.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       52.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

       53.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

       54.     Defendants violated this section by

               a.      unfairly advising Plaintiff that she owed Defendants more money than the

       amount of her debt; and

               b.      attempting to collect an amount not expressly authorized by the underlying

       agreement creating the debt or permitted by law in violation of § 1692f(1).

       55.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                               DEMAND FOR TRIAL BY JURY

       56.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Sabrina Veney, individually and on behalf of all others

similarly situated, demands judgment from Defendants Atlantic Recovery Solutions, LLC and

Buyers Holdings, LLC LLC as follows:



                                                  10
Case 1:21-cv-00840-UNA Document 1 Filed 06/09/21 Page 11 of 11 PageID #: 11




    1.       Declaring that this action is properly maintainable as a Class Action and certifying

 Plaintiff as Class representative, and Antranig Garibian, Esq. as Class Counsel;

    2.       Awarding Plaintiff and the Class statutory damages;

    3.       Awarding Plaintiff and the Class actual damages;

    4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

 expenses;

    5.       Awarding pre-judgment interest and post-judgment interest; and

    6.       Awarding Plaintiff and the Class such other and further relief as this Court may

 deem just and proper.

                                           Respectfully Submitted,

                                           GARIBIAN LAW OFFICES, P.C.

                                           /s/ Antranig Garibian
                                           Antranig Garibian, Esq. (Bar No. 4962)
                                           1010 N. Bancroft Pkwy, Suite 22
                                           Wilmington, DE 19805
                                           (302) 722-6885
                                           ag@garibianlaw.com
                                           Attorneys For Plaintiff, Sabrina Veney




                                              11
